Opinion issued March 20, 2003











In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-02-00128-CR
____________

KENDRICK D. LATTIMORE, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 869366



MEMORANDUM  OPINION
	Appellant, Kendrick D. Lattimore, pleaded guilty to aggravated robbery
without a plea bargain agreement, and the trial court assessed punishment at nine
years' confinement.  We affirm the judgment, as modified.
	Appellant's court-appointed counsel filed a motion to withdraw as counsel
and a brief concluding that the appeal is wholly frivolous and without merit.  The
brief meets the requirements of Anders v. California, 386 U.S. 738, 744, 87 S. Ct.
1396, 1400 (1967), by presenting a professional evaluation of the record and
demonstrating why there are no arguable grounds of error to be advanced.  See High
v. State, 573 S.W.2d 807, 811 (Tex. Crim. App. 1978); Moore v. State, 845 S.W.2d
352, 353 (Tex. App.--Houston [1st Dist.] 1992, pet. ref'd).
	The brief states that a copy was delivered to appellant, whom counsel
advised by letter of his right to examine the appellate record and file a pro se brief. 
See Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30
days have passed, and appellant has not filed a pro se brief.  We have carefully
reviewed the record and counsel's brief.  We find no reversible error in the record,
and agree that the appeal is wholly frivolous.
	However, we do find nonreversible error in the judgment:  it reads that
appellant was convicted of aggravated assault.  We may correct and modify the
judgment of a trial court to make the record speak the truth when we have the
necessary data and information to do so, or to make any appropriate order as the law
and nature of the case may require.  See Campbell v. State, 900 S.W.2d 763, 773
(Tex. App.--Waco 1995, no pet.); Tex. R. App. P. 43.2(b), 43.6.  Accordingly, we
modify the trial court's judgment to read that appellant was convicted of the offense
of aggravated robbery.
	We affirm the judgment, as modified.
	We grant counsel's motion to withdraw from the case. (1) See Stephens v.
State, 35 S.W.3d 770, 771 (Tex. App.--Houston [1st Dist.] 2000, no pet.). 
PER CURIAM

Panel consists of Chief Justice Radack, and Justices Nuchia and Hanks.
Do not publish.  Tex. R. App. P. 47.2(b).
1.    	Counsel still has a duty to inform appellant of the result of this appeal and also
to inform appellant that he may, on his own, pursue discretionary review in the
Texas Court of Criminal Appeals.  See Ex parte Wilson, 956 S.W.2d 25, 27
(Tex. Crim. App. 1997).